Exhibit 10.17 April 28, 2011 Melissa Ashlock, M.D. Dear Melissa: This letter is a formal offer setting forth the principal terms for you to join aTyr Pharma, Inc. (the “Company”), a Delaware corporation, which is located in San Diego, California. Position: Vice President, External Scientific Affairs & Human Genetics Your primary directives and responsibilities are outlined in Attachment “A”. Status: Full-Time, Exempt.This means you are paid for the job and not by the hour.Accordingly, you will not receive overtime pay if you work more than 8 hours in a work day or 40 hours in a workweek. Reporting to:John D. Mendlein, Ph.D., Executive Chairman Base Salary Rate: $9,292.00 per pay period (which equals $223,000.00 per year) less applicable withholdings, paid in accordance with Company’s normal payroll practices.Future adjustments in compensation, if any, will be made by the Company in its sole and absolute discretion. Bonus: In addition to your annual salary, you will be eligible to earn an annual performance bonus of up to 20% of your base salary.This will be paid based upon corporate achievement of goals and achievement of your individual goals.The corporate goals are established by the Company and approved by the Board of Directors.Your goals shall be mutually agreed to by you and the Company.The achievement of corporate goals and your individuals goals shall be determined by the Board of Directors (or the compensation committee thereof) in its sole discretion.This bonus will be paid on an annual basis and will be prorated during your first year of employment. Equity: Shortly after commencement of your employment with the Company, and subject to approval by the board of directors, you will be granted an Option to purchase 322,055 shares of the Common Stock of the Company aTyr Pharma, Inc. 3565 General Atomics Court Suite 103 San Diego CA 92121 Phone Fax Melissa Ashlock, M.D.
